Citation Nr: 1016315	
Decision Date: 05/03/10    Archive Date: 05/13/10

DOCKET NO.  99-16 025A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from April 1976 to April 
1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.  

A local hearing was held at the RO in August 1999.  A Board 
hearing was held in March 2005.  In April 2005, the case was 
remanded for additional development.  

In March 2007, the Veteran was advised that the Veterans Law 
Judge (VLJ) who conducted his March 2005 hearing was no 
longer employed by the Board.  The Veteran was offered the 
opportunity for an additional hearing, but declined.  

In May 2007, the case was again remanded and it has since 
returned to the Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran contends that he currently has PTSD related to an 
in-service incident.  Specifically, the Veteran reports that 
in 1978 he and a friend were hitchhiking back to base when 
they accepted a ride with three men who were also in the 
military.  These men were apparently drinking and when they 
passed the base, the Veteran became frightened and broke a 
window.  A fight ensued and the Veteran reportedly hit one of 
the men with a pitcher resulting in a serious injury.  The 
Veteran felt that this was a racially motivated incident, and 
he reported that he was afraid for his life.  

Establishing service connection for PTSD currently requires: 
(1) medical evidence diagnosing PTSD in accordance with 38 
C.F.R. § 4.125 (for VA purposes, all mental disorder 
diagnoses must conform to DSM-IV); (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a link between current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f) (2009); see Cohen v. Brown, 10 Vet. App. 
128 (1997).

To date, VA has been unable to independently verify the 
reported incident.  In September 2008, the AMC requested 
stressor verification from the Marine Corps Archives and 
Special Collections.  An October 2008 response indicates that 
the command chronologies covering the Vietnam era had been 
permanently transferred to the National Archives in College 
Park, Maryland.  It was further noted that the same files 
were available through Virtual VA and that this source should 
be consulted for the unit information sought.  

On review, there is no indication that the AMC requested the 
information from the National Archives and Records 
Administration (NARA) or that they researched the 
chronologies available in Virtual VA.  Rather, the November 
2009 supplemental statement of the case indicates that a 
negative response was received from the Marine Corps.  
Consequently, additional development must be conducted.  See 
38 C.F.R. § 3.159(c) (2009).  

The Veteran has been afforded various psychiatric 
examinations in conjunction with his claim and evidence of 
record shows a diagnosis of PTSD related to the alleged 
incident.  As noted, however, the reported stressor has not 
been established.  

Pursuant to regulation, if a PTSD claim is based on in-
service personal assault, evidence from sources other than 
the Veteran's service records may corroborate the account of 
the stressor incident.  Examples of such evidence include, 
but are not limited to: records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals, or physicians; pregnancy tests or tests 
for sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy.  
Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  VA will not deny a PTSD claim that 
is based on in-service personal assault without first 
advising the claimant that evidence from sources other than 
the Veteran's service records or evidence of behavior changes 
may constitute credible supporting evidence of the stressor 
and allowing him or her the opportunity to furnish this type 
of evidence or advise VA of potential sources of such 
evidence.  VA may submit any evidence that it receives to an 
appropriate medical or mental health professional for an 
opinion as to whether it indicates that a personal assault 
occurred.  38 C.F.R. § 3.304(f)(4).

Throughout the appeal period, the Veteran has argued that he 
changed significantly following the alleged incident.  He 
submitted newspaper articles showing that he was a successful 
high school athlete and that he was drafted by a professional 
sports team and played in their farm system prior to 
enlistment.  Service personnel records show a decrease in 
performance ratings prior to separation.  The Veteran has 
submitted numerous lay statements, to include from his ex-
wife, mother, and sister, indicating changed behavior.  The 
Veteran also reported that his right finger was injured in 
this incident.  While the Veteran is currently service-
connected for status post injury to the little finger of the 
right hand, the service treatment records do not necessarily 
corroborate his version of the event.  

On review, there is no indication that a VA psychiatrist has 
reviewed the record for the purpose of interpreting the 
evidence to determine whether there were any behavior changes 
in service which may corroborate the claimed in-service 
personal trauma.  Considering the evidence of record, the 
Board finds that records review and additional opinion in 
necessary.  See 38 C.F.R. §§ 3.159(c)(4), 3.304(f)(4).  

Accordingly, the case is REMANDED for the following action:

1.	The RO/AMC must conduct the additional 
stressor verification as directed in 
the October 1, 2008 letter from the 
Marine Corps.  All records or any 
responses received must be associated 
with the claims file.  The RO should 
document any research conducted in 
Virtual VA.  

2.	Thereafter, request a records review 
and a medical opinion from a VA 
psychiatrist.  The claims file and a 
copy of this REMAND must be made 
available to the examiner.  

If the RO/AMC is not able to verify the 
stressor discussed in paragraph (1), 
then the examiner is asked to review 
the record and provide an opinion as to 
whether there is any corroborating 
evidence of behavior changes in service 
that occurred after the alleged 1978 
incident that would support finding 
that the claimed in-service stressor 
actually occurred.  Evidence of 
behavior changes that may constitute 
credible evidence of the stressor 
include, but are not limited to: a 
request for a transfer to another 
military duty assignment; deterioration 
in work performance; substance abuse; 
episodes of depression, panic attacks, 
or anxiety without an identifiable 
cause; or unexplained economic or 
social behavior changes.  

If and only if, the stressor is 
verified or the examiner concludes that 
there is evidence of behavior changes 
in service sufficient to corroborate 
the claimed stressor, he or she should 
provide an opinion as to whether it is 
at least as likely as not (i.e., is 
there a 50/50 chance), that the Veteran 
currently has PTSD as a result of such 
stressor.


A complete rationale for any opinion 
offered must be provided.  

In preparing their opinion, the 
examining physician must note the 
following:

? "It is due to" means 100 percent 
assurance of relationship.
? "It is at least as likely as not" 
means 50 percent or more.  
? "It is not at least as likely as 
not" means less than a 50 percent 
chance.  
? "It is not due to" means 100 percent 
assurance of non relationship.  

If the examiner is unable to provide 
the opinions requested, that fact must 
be stated and the reasons why 
explained.  That is, the examining 
physician must specifically explain why 
he/she is unable to state whether 
evidence supports the stressor having 
occurred or that the cause of PTSD is 
unknowable.  

The examiner is requested to append a 
copy of their Curriculum Vitae to the 
examination report.  

3.	After the development requested has 
been completed, the AMC/RO should 
review the examination report to ensure 
that it is in complete compliance with 
the directives of this REMAND.  If the 
report is deficient in any manner, the 
AMC/RO must implement corrective 
procedures at once.  

4.	Upon completion of the above requested 
development and any additional 
development deemed appropriate, 
readjudicate the issue of entitlement to 
service connection for PTSD.  All 
applicable laws and regulations should 
be considered.  If the benefit sought on 
appeal remains denied, the appellant and 
his representative should be provided 
with a supplemental statement of the 
case.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


